DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
In view of the amendment the previous rejection under 112(b) and the claim objection are herein withdrawn. 
Applicant's arguments filed 01/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, Goodings fails to disclose, teach or suggest at least the elements discussed above with respect to the amended independent claims of the present application.
In response, as noted below, wherein the first running mode is different from the second running mode (fig 5, step 180, mode changed detected?, YES), and the functions running in different modes are isolated from each other (fig 5, step 182, edit view closed, NO, edit view step 184, store data from edit view, step 182, edit view closed, YES, step 200, STOP) hence the function of step 184 running in open edit view is isolated from the function of step 200 running in closed edit view. That is, according to Figure 5, there are two modes, closed edit view and open edit view and the functions of the two modes are isolated from each other. The function of step 184 is isolated from the function of step 200.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodings et al., US 2002/0010007. 
Claim 1, Goodings discloses (fig 5) a function controlling method, applied to a terminal provided with a first working mode and a second working mode ([0039] a mode change from the second mode back to the first mode), the method comprising: 
determining a currently running function of the terminal (fig 5, step 176, open edit view), and determining a working mode (fig 5, step 180, mode change detected, NO) of the currently running function (fig 5, step 178, edit view closed, NO); 
controlling the function to run in a first running mode in a case that a current working mode is the first working mode (fig 5, step 178, edit view closed, NO, step 180, mode change detected, NO); and 

wherein the first running mode is different from the second running mode (fig 5, step 180, mode changed detected?, YES), and the functions running in different modes are isolated from each other (fig 5, step 182, edit view closed, NO, edit view step 184, store data from edit view, step 182, edit view closed, YES, step 200, STOP) hence the function of step 184 running in open edit view is isolated from the function of step 200 running in closed edit view.   
Claim 7, see claim 1 for the rejection, Goodings discloses (fig 3 [0023] mobile radio device 10) a function controlling device, applied to a terminal provided with a first working mode and a second working mode, the device comprising: 
memory storing processor-executable instructions ([0023] radio controller 42 is connected to software and data memory storages 46,48, for example, a FLASH memory and a RAM); 
a processor (fig 3, [0023] processor) configured to: 
determine a currently running function of the terminal, and to determine a working mode of the currently running function; and 
control the function to run in a first running mode in a case that a current working mode is the first working mode, and to control the function to run in a second running mode in a case that the current working mode is the second working mode; 

Claim 13, see claim 1 for the rejection, Goodings discloses (fig 3, [0023] radio controller 42 is connected to software and data memory storages 46,48, for example, a FLASH memory and a RAM) a non-transitory computer-readable storage medium having stored thereon computer-executable instructions for execution by a processing circuit to implement steps of the function controlling method according to claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodings et al., US 2002/0010007 in view of Kwon et al., US 2016/0105540. 

but does not explicitly disclose, 
one or more of short message storing, call log storing, function switch setting and network connection channel setting.  
However, as Kwon discloses one or more of short message storing, call log storing ([0232] controlling data storage and access based on a device management attribute (security) in an electronic device. Furthermore, the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Goodings invention with Kwon invention to include the claimed limitation(s) so as to allow the system to save data such as SMS message, call log, etc. using attributes in an operation mode in order to preserve specific application data for future use. 
Claim 8, see claim 2 for the rejection, the function controlling device according to claim 7, wherein the function comprises: 
one or more of short message storing, call log storing, function switch setting and network connection channel setting.  
Claim 14, see claim 2 for the rejection, the non-transitory computer-readable storage medium according to claim 13, wherein the function comprises: 
one or more of short message storing, call log storing, function switch setting and network connection channel setting.  

comprising a liquid-crystal display (LCD) ([0024] a liquid crystal display (LCD) 62) or an organic light-emitting diode (OLED) display touch screen, 
wherein 34the mobile terminal is configured to control the currently running function to run in the running mode corresponding to the working mode based on the current working mode of the terminal ([0030] The application system can receive data as long as the edit view is not closed), and 
isolate the functions running between different working modes (fig 4, mode change detected); and 
but does not explicitly disclose, 
the functions include at least one of short message storing, call log storing, function switch setting and network connection channel setting.  
However, as Kwon discloses one or more of short message storing, call log storing ([0232] controlling data storage and access based on a device management attribute (security) in an electronic device. Furthermore, the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Goodings invention with Kwon invention to include the claimed limitation(s) so as to allow the system to save data such as SMS message, call log, etc. using attributes in an operation mode in order to preserve specific application data for future use. 
Allowable Subject Matter
Claims 3-6, 9-12, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, the function controlling method according to claim 2, wherein the function comprises a short message storing function; 
the controlling the function to run in a first running mode comprises: 
storing a short message in a first short message database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a short message in a second short message database associated with the second working mode; and 
28the first short message database is different from the second short message database.  
Claim 4, the function controlling method according to claim 2, wherein the function comprises a call log storing function; 
the controlling the function to run in a first running mode comprises: 
storing a call log in a first call log database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a call log in a second call log database associated with the second working mode; and 
the first call log database is different from the second call log database.  

the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode; and 
the controlling the function to run in a second running mode comprises: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode.  
Claim 6, the method according to claim 3, wherein the function comprises network 29connection channel setting; 
the controlling the function to run in a first running mode comprises: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the controlling the function to run in a second running mode comprises: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.  
Claim 9, the function controlling device according to claim 8, wherein the function comprises a short message storing function; 
the processor is further configured to control the function to run in the first running mode by adopting the following manner: 

the processor is further configured to control the function to run in the second running mode by adopting the following manner: 
storing a short message in a second short message database associated with the second working mode; and the first short message database is different from the second short message database.  
Claim 10, the function controlling device according to claim 8, wherein the function comprises a call log storing function; 
the processor is further configured to control the function to run in the first running mode by adopting: 
storing a call log in a first call log database associated with the first working mode; 
the processor is further configured to control the function to run in the second running mode by adopting: 
storing a call log in a second call log database associated with the second working mode; and the first call log database is different from the second call log database.  
Claim 11, the function controlling device according to claim 8, wherein the function comprises function switch setting; 
the processor is further configured to control the function to run in the first running mode by adopting: 

the processor is further configured to control the function to run in the second running mode by adopting: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode.  
Claim 12, the function controlling device according to claim 9, wherein the function comprises network connection channel setting; 
the processor is further configured to control the function to run in the first running mode by adopting: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the processor is further configured to control the function to run in the second running mode by adopting: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.  
Claim 15, the non-transitory computer-readable storage medium according to claim 14, wherein the function comprises a short message storing function; 
the controlling the function to run in a first running mode comprises: storing a short message in a first short message database associated with the first working mode; 

storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database.  
Claim 16, the non-transitory computer-readable storage medium according to claim 14, 
wherein the function comprises a call log storing function; 
the controlling the function to run in a first running mode comprises: 
storing a call log in a first call log database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a call log in a second call log database associated with the second working mode; and 
33the first call log database is different from the second call log database.  
Claim 17, the non-transitory computer-readable storage medium according to claim 14, wherein the function comprises function switch setting; 
the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode; and 
the controlling the function to run in a second running mode comprises: 

Claim 18, the non-transitory computer-readable storage medium according to claim 15, wherein the function comprises network connection channel setting; 
the controlling the function to run in a first running mode comprises: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the controlling the function to run in a second running mode comprises: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.  
Claim 20, the mobile terminal according to claim 19, wherein the functions include network connection channel setting; 
the different working modes include a first workspace mode using a dedicated access point network (APN) and a second workspace using an Internet-type APN; 
the first workspace mode or the second workspace mode is identified with a user identification (UID); and 
the dedicated APN and the Internet-type APN are isolated from each other in the first and second workspace modes and access separate databases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DINH NGUYEN/Primary Examiner, Art Unit 2647